The information in this preliminary pricing supplement is not complete and may be changed. This preliminary pricing supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Registration Statement No. 333-148054 Filed Pursuant to Rule 424(b)(2) Subject to Completion, dated April 4, 2011 Pricing Supplement to the Prospectus dated May16, 2008 and the Prospectus Supplement dated January25, 2010 US$l Senior Medium-Term Notes, SeriesA Commodity Linked Notes due April 28, 2017 You may not receive any interest on your Notes. Subject to our credit risk, we will pay annual interest payments (each, a “Coupon Payment”), to the extent interest is payable, based on the performance of an equally-weighted basket (the “Basket”) of seven commodities (each, a “Reference Component”). No Coupon Payment will be payable to you on a Coupon Payment Date unless the sum of the weighted percentage changes (as defined below) of the Reference Components on the applicable Coupon Determination Date is greater than zero. The variable interest rate (the “Coupon Rate”) will not be less than zero. As more fully described below, any return on your Notes is subject to a cap. The Coupon Rate on each Coupon Payment Date will never exceed a cap of [11% to 13%] (the “Digital Coupon”), regardless of the performance of the Reference Components. At maturity, subject to our creditworthiness, you will receive the principal amount of your Notes and any applicable final Coupon Payment. Because we have provided only a brief summary of the terms of the Notes above, you should read the detailed description of the terms of the Notes found in “Summary Information” and “Specific Terms of the Notes” below. Your investment in the Notes involves certain risks. We encourage you to read the “Additional Risk Factors Specific to Your Notes” section beginning on page P-7 of this pricing supplement and in the “Risk Factors” sections beginning on page S-1 of the accompanying prospectus supplement and on page 5 of the accompanying prospectus so that you may better understand those risks. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these Notes or passed upon the accuracy of this pricing supplement or the accompanying prospectus and prospectus supplement. Any representation to the contrary is a criminal offense. The Notes will be our unsecured obligations and will not be savings accounts or deposits that are insured by the United States Federal Deposit Insurance Corporation, the Bank Insurance Fund, the Canada Deposit Insurance Corporation or any other governmental agency or instrumentality or other entity. Price to Public(1)(2) Underwriter’s Commission(1)(2) Proceeds to Bank of Montreal Per Note U.S.$1,000 ● ● Total US$● US$● US$● (1) In addition to the underwriter’s commission, the price to the public specified above may include the profit that we would recognize earned by hedging our exposure under the Notes. The actual underwriter’s commission will be set forth in the final pricing supplement. See “Supplemental Plan of Distribution (Conflicts of Interest)” on page P-35 for further information. (2) The price to the public and the underwriter’s commission for any purchase by certain fee-based accounts will be $● per unit and $● per unit, respectively. BMO CAPITAL MARKETS Pricing Supplement dated April ●, 2011 SUMMARY INFORMATION We refer to the Notes we are offering by this pricing supplement as the “Notes.” Each of the Notes, including your Notes, has the terms described below and under “Specific Terms of the Notes.” In addition, references to the “accompanying prospectus” mean the accompanying prospectus, dated May 16, 2008, as supplemented by the accompanying prospectus supplement, dated January 25, 2010, of Bank of Montreal, relating to the Senior Medium-Term Notes, Series A program of Bank of Montreal. Key Terms Issuer: Bank of Montreal. Issue: Senior Medium-Term Notes, Series A Principal Amount: US$●. The Notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000 (except for certain non-U.S. investors for whom the denomination will be higher). Pricing Date: On or about April 26, 2011. Issue Date: On or about April 29, 2011. Maturity Date: On or about April 28, 2017, resulting in a term of approximately six years. The Maturity Date may be postponed if the last Coupon Determination Date is postponed. See “Specific Terms of the Notes—Market Disruption Events.” Coupon Payment Dates: The last Business Day of April of each year during the term of the Notes, beginning with April 30, 2012 and ending with the Maturity Date; provided however if the last scheduled Business Day of April of any year is not a Business Day, then the next day which is a Business Day will be the relevant Coupon Payment Date. Each Coupon Payment Date is subject to postponement as described in “Specific Terms of the Notes—Market Disruption Events” below. Coupon Determination Dates: Five (5) Business Days prior to each Coupon Payment Date. Payment at Maturity: At maturity, you will receive the principal amount of your Notes plus the final Coupon Payment, if any. Underlying Asset: An equally-weighted basket (the “Basket”) consisting of three exchange-traded commodity futures contracts (each, a “Futures Contract”) and four commodity spot prices (each a “Spot Price”). Each Futures Contract and Spot Price is a “Reference Component.” Each Reference Component will be assigned an equal weight in the Basket (a “Component Weight”). Reference Component Bloomberg Symbol Component Weight Initial Price* Copper Spot Price LOCADY 1/7 Nickel Spot Price LONIDY 1/7 Silver Spot Price SLVRLN 1/7 Gold Spot Price GOLDLNPM 1/7 Sugar Futures Contract SB1 1/7 Brent Crude Oil Futures Contract CO1 1/7 Cotton Futures Contract CT1 1/7 *To be determined on the Pricing Date. See “Information Regarding the Reference Components” below for a more complete description of the composition of the Basket. P-1 Coupon Payments: For each $1,000 principal amount of the Notes, the Coupon Payment on each Coupon Payment Date will equal the product of (i) $1,000 and (ii) the Coupon Rate. Coupon Rate: The Coupon Rate for each Coupon Payment Date will equal the sum of the weighted percentage changes of the Reference Components. The “weighted percentage change” for each Reference Component will equal (i) the Commodity Performance for that Reference Component on the applicable Coupon Determination Date multiplied by (ii) its Component Weight. The Coupon Rate will not be less than 0%. See the section headed “Hypothetical Coupon Rates Payable on the Notes” for examples of the calculation of the Coupon Rate. Commodity Return: For each Reference Component, the Commodity Return will be calculated as follows: Commodity Performance: For each Reference Component, the Commodity Performance will be: (i) if the Commodity Return is greater than 0%, the Digital Coupon; (ii) if the Commodity Return is equal to or less than 0% but greater than the Floor, the Commodity Return; and (iii)if the Commodity Return is equal to or less than the Floor, the Floor. Digital Coupon: [11% to 13%] for each Reference Component, to be determined on the Pricing Date. Floor: -15% for each Reference Component. Initial Price: For each Reference Component, the Initial Price will be the Closing Price for that Reference Component on the Pricing Date. Final Price: For each Reference Component, the Final Price will be the Closing Price for that Reference Component on the applicable Coupon Determination Date, in each case subject to postponement in the event of a market disruption event. Closing Price: The Closing Price for each Reference Component is as follows: · Copper Spot Price: The official ‘cash offer’ “settlement price” at 12:35 (London time) quoted in U.S. dollars per metric ton of copper Grade A on The London Metal Exchange Limited (the “LME”) or its successor, as determined and made public by the LME and available on Bloomberg page LOCADY . · Nickel Spot Price: The official ‘cash offer’ “settlement price” at 13:05 p.m. (London time) quoted in U.S. dollars per metric ton of Primary Nickel on the LME or its successor, as determined and made public by the LME and available on Bloomberg page LONIDY . P-2 · Silver Spot Price: The afternoon fixing price per troy ounce of Silver for delivery in London through a member of The London Bullion Market Association (the “LBMA”) authorized to effect such delivery, stated in U.S. dollars, as made public by The London Silver Market Fixing Ltd. and displayed on Bloomberg page SLVRLN . · Gold Spot Price: The afternoon fixing price per troy ounce of Gold for delivery in London through a member of the LBMA authorized to effect such delivery, stated in U.S. dollars, as made public by The London Gold Market Fixing Ltd. and displayed on Bloomberg page GOLDLNPM . · Sugar Futures Contract: The official settlement price for the first nearby Sugar No. 11 futures contract quoted in U.S. cents per pound on ICE Futures U.S. or its successor, as displayed on Bloomberg page SB1 ; provided however if the applicable Coupon Determination Date falls after the expiration date of the option contract for the first nearby Sugar No. 11 futures contract, the Closing Price will be the official settlement price for the second nearby Sugar No. 11 futures contract quoted in U.S. cents per pound on ICE Futures U.S. or its successor, as displayed on Bloomberg page SB2 . · Brent Crude Oil Futures Contract: The official settlement price for the first nearby Brent crude oil futures contract quoted in U.S. dollars per barrel on ICE Futures Europe or its successor, as displayed on Bloomberg page CO1 . ·Cotton Futures Contract: The official settlement price for the first nearby deliverable grade Cotton No. 2 futures contract quoted in U.S. cents per pound on ICE Futures U.S. or its successor, as displayed on Bloomberg page CT1 ; provided however if the applicable Coupon Determination Date falls after the expiration date of the option contract for the first nearby Cotton No. 2 futures contract, the Closing Price will be the official settlement price for the second nearby Cotton No. 2 futures contract quoted in U.S. cents per pound on ICE Futures U.S. or its successor, as displayed on Bloomberg page CT2 . Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg, as described under “Ownership and Book-Entry Issuance” in the accompanying prospectus). Listing: The Notes will not be listed on any securities exchange. CUSIP: ● Calculation Agent: BMO Capital Markets Corp. Underwriter: BMO Capital Markets Corp. The Pricing Date and the Issue Date are subject to change. The actual Pricing Date, Issue Date, Coupon Determination Dates, Coupon Payment Dates and Maturity Date for the Notes will be set forth in the final pricing supplement. P-3 HYPOTHETICAL COUPON RATES PAYABLE ON THE NOTES The following examples are provided for purposes of illustration only. They should not be taken as an indication or prediction of future investment results and are intended merely to illustrate the impact that the various hypothetical Final Prices could have on the Coupon Rate, assuming all other variables remain constant. No one can predict what the prices of the Reference Components will be on any day during the term of the Notes, and no one can predict what the Final Prices on any Coupon Determination Date will be. The Reference Components have been highly volatile in the past – meaning that their values have changed considerably in relatively short periods – and their performance cannot be predicted for any future period. If you sell your Notes in a secondary market, your return will depend in part on the market value of the Notes at the time of sale, which may be affected by a number of factors that are not reflected in the examples below, such as interest rates and the volatility of the Reference Components. See “Additional Risk Factors Specific to Your Notes—Many factors affect the market value of the Notes.” The examples are based on the following: · a principal amount of $1,000; · hypothetical Initial Prices; · a hypothetical Digital Coupon of 12.00%; · the Floor of -15%; · neither a market disruption event (as defined on page P-17)) with respect to any commodity underlying a Reference Component nor a non-trading day occurs or is continuing on any originally scheduled Coupon Determination Date; and · no change in or affecting any of the Reference Components or the commodities underlying the Reference Components. For these reasons, the actual performance of the Reference Components over the term of the Notes, as well as the payment at maturity, may bear little relation to the hypothetical examples shown below or the historical values of the Reference Components set forth elsewhere in this pricing supplement. For information about the historical values of the Reference Components during recent periods, see “Information Regarding the Reference Components—Historical Information” below. Before investing in the Notes, you should consult publicly available information to determine the Closing Prices of the Reference Components between the date of this pricing supplement and the date of your purchase of the Notes. In addition, the hypothetical examples shown below do not take into account the effects of applicable taxes. Because of the tax treatment applicable to your Notes, tax liabilities could affect the after-tax rate of return on your Notes to a comparatively greater extent than the after-tax return on the commodities underlying the Reference Components. P-4 Example 1: In this example, the Commodity Returns for the Reference Components are varied (some are positive and some are negative, but none are less than the Floor). The Coupon Rate is 7.35% for this Coupon Determination Date. Therefore, the Coupon Payment on the applicable Coupon Payment Date would be $73.50 for each $1,000 in principal amount of the Notes. Reference Component Hypothetical Initial Price Hypothetical Final Price Component Weight Commodity Return Commodity Performance* Copper Spot Price 1/7 % % Nickel Spot Price 1/7 % % Silver Spot Price 1/7 % % Gold Spot Price 1/7 -3.55
